Citation Nr: 0638524	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a cervical spine 
disability.  In September 2005, the veteran testified before 
the Board at a hearing that was held at the RO.  In February 
2006, the Board remanded the claim for additional 
development.

A statement from the veteran dated June 27, 2006 was received 
at the Board on August 29, 2006.   The statement is referred 
to the RO for consideration in conjunction with the Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is required prior to final disposition of the 
claim.

In a March 2006 VA examination, the examiner found that the 
veteran's cervical spine disability was not likely related to 
his period of active service.  In so concluding, the examiner 
found significant the fact that the veteran had not sought 
medical treatment for his neck until many years after his 
separation from service.  However, in September 2005 
testimony before the Board, the veteran reported that he 
first sought VA treatment for his neck in approximately 1975, 
just five years after his separation from service.  It does 
not appear that records dating from 1975 have yet been 
requested.  Because VA is on notice that there are additional 
records that may be applicable to the veteran's claim, and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion only when 
it is deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or opinion is necessary to make a 
decision on a claim if all of the lay and medical evidence of 
record (1) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  

While the veteran in this case has been afforded two VA 
examinations, neither examination addressed whether the 
veteran's cervical spine complaints may be related to his 
service-connected left shoulder disability.  At the time of 
filing his May 2001 claim for service connection for a 
cervical spine disability, the veteran reported pain and 
weakness that radiated from his neck into his hands.  An 
August 1993 record of treatment shows that the veteran 
complained of numbness in his arms.  The impression was 
possible nerve entrapment secondary to old shoulder injury, 
for which the veteran was service-connected.  On follow up 
evaluation in January 1994, the veteran was assessed with 
probable cervical radiculopathy.  It is unclear from the 
veteran's most recent VA examination whether he currently 
experiences symptoms of cervical radiculopathy, and, if so, 
what the etiology of that radiculopathy is.  Because it 
appears that the veteran's neck complaints may be 
etiologically related to his service-connected left shoulder 
disability, an additional examination and etiological opinion 
are necessary in order to fairly decide the merits of the 
veteran's claim.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran from which VA 
facility he sought treatment for his 
neck in 1975.  After his response has 
been received, obtain records from that 
facility dating from approximately 1975 
to 1987.  If these records are no 
longer on file, a request should be 
made to the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Schedule the veteran for a VA 
neurological examination to ascertain 
the nature and etiology of any current 
cervical radiculopathy.  Any further 
indicated studies must also be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
must indicate that the claims file was 
reviewed in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the veteran 
has cervical radiculopathy that is 
causally or etiologically related to the 
veteran's period of active service, 
including his service-connected left 
shoulder disability.  The examiner should 
also address whether the veteran's neck 
problems have been aggravated by his 
service-connected left shoulder 
disability.  The examiner should provide 
the rationale for the opinions provided, 
and, if necessary, reconcile his or her 
opinion with the other opinions of 
record.  If the requested opinions cannot 
be rendered without resort to 
speculation, the examiner should so 
state.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for a cervical spine 
disability.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to this Board for the purpose of 
appellate disposition.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
	RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


